 In theMatter of THEMARY LEILA COTTONMILLS,INC.,andTEXTILE:WORKERS UNION OF AMERICACase No. R-2358.-Decided March 11, 1941Jurisdiction:cotton cloth manufacturing industry.Investigation and Certification of Representatives:existence ofrquestion : parties.stipulated that the Company refused` to accord the Union recognition unless.itwas certified by the Board; pay roll agreed to by parties-directed to beused ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including watchmen, but excluding clerical and supervisory employ-ees ; stipulation as to.Mr. R. H. Rrazzell,of Atlanta, Ga., for the Union.Weekes di Candler,of Decatur, Ga., byMr. John Wesley TVeeke&andMr. Murphey Candler, Jr.,for the Company.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 10, 1941, Textile Workers Union of America, hereincalled the Union, filed with the Regional Director for -the TenthRegion (Atlanta, Georgia) a petition alleging that a question affect-ing commerce,, had -arisen-concerning the .representation,of^,.employ-eesof The Mary Leila Cotton Mills, Inc.,1 Greensboro, Georgia, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Feb-ruary 19, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 20, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and1Incorrectly designated in some of the formal papers as"Mary Leila Cotton Mill."30 N. L.R. B., No. 32.238' THE MARY LEILA COTTON MILLS, INC.239the Union.Pursuant to notice a hearing was held February 28,1941, at Greensboro, Georgia, before John C. McBee, the Trial Ex-aminer duly designated by the Chief Trial Examiner.The Com-pany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas affored a'll'parties.During the course^of'the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THEBUSINESS OF THE COMPANYThe Mary Leila Cotton Mills, Inc., a Georgia corporation, engagedin the manufacture, sale, and distribution of cotton cloth, operates<amill in the City of Greensboro, Georgia.- In the course -of its busi-ness in-.ethe- year 19404his mill used 'approximately 8,457,bales ofcotton valued at approximately $455,476.94.Ninety-five per cent ofthis cotton was produced and shipped to the mill from points withinthe State of Georgia.During the same year the plant producedapproximately 3,955,673 pounds of cloth valued at approximately$939,427.29, of which 97 per cent by value was sold and shipped tocustomers in States other than the State of Georgia.For the pur-poses of this proceeding the Company admits that it is engaged ininterstate commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to mem-bership production and maintenance employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the Company and the Union stipulated that onFebruary 8, 1941, the Union requested the Company to recognize itas the exclusive bargaining representative of its employees and thatthe Company refused-to recognize the Union as such representativeunless it was certified by the Board as the representative of a major-ity of the employees in an appropriate collective bargaining unit. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director introduced into, evidenceshows that the Union represents a substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate.aWe find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing the Company and the Union stipulated that theappropriate unit should consist of all production and maintenanceemployees, including watchmen, but excluding clerical and super-visory employees.3We see no reason for departing from such aunit.We find that all production and maintenance employees of theCompany at its Greensboro, Georgia, mill,' including watchmen, butexcluding clerical and supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.W. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees in the unit which we have found to be appro-priate can best be resolved by an election by secret ballot.The Company and the Union stipulated that in the event theBoard ordered an election the pay roll for the two weeks endingFebruary 8, 1941, would be an appropriate pay roll to use in deter-mining the eligibility of employees voting in such election.Accord-2The. Regional Dnector stated that 267 authorization cards were submitted to him, alldated between February 1 and 13, 1941,all appearing to bear genuine original signatures,and 259 thereof bearing the names of persons on the Company's pay roll of February 8,1941.There are approximately 312 employees in the unit hereinafter found to be appropriate.Itwas stated at the beaming that all parties agreed that supervisory employees wouldinclude second hands, overseers,superintendents,and assistant superintendents, butthat all employees below the classification of second hand are to be considered productionand maintenance employees THE MARY LEILA, COTTON, MILLS, INC.241ingly, we find that those eligible to vote in the election shall be theemployees in the appropriate unit whose names appear on the Com-pany's pay 'roll for the two" weeks ending February 8, 1941, with theinclusions and exclusions set forth in our Direction hereinafter.Upon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Mary Leila Cotton Mills, Inc., Greens-boro, Georgia, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsGreensboro, Georgia, mill, including watchmen, but excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain the representatives for the purposes of collective bar-gaining with The Mary Leila Cotton Mills, Inc., Greensboro, Georgia,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) ' days from the date of this Direction,under the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesof the Company at its Greensboro, Georgia, mill, whose names appearon the Company's pay roll for the two weeks ending February 8,1911, including watchmen and employees who did not work duringsuch pay-roll period because they were ill or on vacation or absentbecause called for military service, and employees who were thenor have since been temporarily laid off, but excluding clerical andsupervisory employees and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers Union of America, for the purposesof collective bargaining. 242DECISIONSOF NATIONALLABOR RELATIONS BOARD[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch31, 1941On March 11, 1941, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing.Pursuant to the Direction of Election, an election by secretballot was conducted on March 19, 1941, under the direction and su-pervision of the Regional Director for the Tenth Region (Atlanta,Georgia).On March 21, 1941, theRegionalDirector, acting pur-suant to Article III, Section 9, of National LaborRelations BoardRules andRegulations-Series 2, asamended, issued an Election Re-port, copies of which were duly served upon the parties.No ob-jections to the, conduct of the ballot or to the Election Report werefiled by any of the parties.As to the balloting and the results thereof; theRegionalDirectorreported as follows :Total number eligible---------------------------------------- 310Total ballots cast-----------------'------------------------268Total number ballots cast for Textile Workers Union ofAmerica--------------------------------------------- ----264Total number ballots cast against Textile Workers Union ofAmerica ---------------------------------------------------3Total number challenged ballots----------------------------0'Total number of void ballots-------------------------------1Total number of blank ballots-----------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board,by Section 9 .(c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and'9,of National Labor Relations BoardRules andRegulations-Series-2, as amended,IT IS HEREBY CERTIFIEDthatTextileWorkersUnion of America hasbeen designated and selected by a majority of all production andmaintenance employees of The Mary Leila Cotton Mills, Inc., at itsGreensboro, Georgia, mill, including watchmen, but excludingclericaland supervisory employees as their representative for the purposes ofcollective bargaining and that, pursuant to the provision of Section 9(a) of the, National Labor Relations Act, Textile Workers Union ofAmerica is, the exclusive representative, of all such.' employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.30 N. L R B, No 32a.